ORDER
PER CURIAM.
Joyce Stanley appeals the judgment of the trial court dissolving her marriage to Bernard Stanley. Ms. Stanley has six points on appeal. She contends that the trial court: (1) lacked jurisdiction to amend the judgment and change the terms of the maintenance awarded to Ms. Stanley; (2) erred in changing Ms. Stanley’s maintenance from $1000 per month for thirty-six months to $400 per month for an unlimited duration; (3) erred in ordering the marital home and marital property sold rather than divided; (4) erred by failing to divide Mr. Stanley’s pension plan between the parties; (5) erred by failing to divide Mr. Stanley’s personal savings plan between the parties; and (6) erred by refusing to order Mr. Stanley to pay Ms. Stanley’s attorney fees. The judgment is affirmed. Rule 84.16(b).